283 S.W.3d 306 (2009)
Keith JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91750.
Missouri Court of Appeals, Eastern District, Division Four.
May 19, 2009.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Dora Fichter, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.
Prior report: 160 S.W.3d 418.

ORDER
PER CURIAM.
Appellant Keith Johnson appeals from the judgment of the circuit court of the City of St. Louis, the Honorable Philip Heagney presiding. At trial, a jury convicted Johnson of one count of forcible rape, two counts of forcible sodomy and three counts of armed criminal action. Judge Heagney sentenced Johnson, as a prior and persistent offender, to six concurrent terms of twenty-five years imprisonment. This court affirmed the trial court's judgment on direct appeal. Johnson filed a motion for post-conviction relief pursuant to Rule 29.15, which the court denied without an evidentiary hearing.
Johnson appeals, claiming the motion court erred in denying Johnson's motion for post conviction relief because Johnson alleged that: 1) Johnson was prejudiced at trial because the State committed prosecutorial intimidation; 2) trial counsel was ineffective because counsel failed to move for a change of judge when the judge was the same judge who signed Johnson's search warrant; and 3) trial counsel was ineffective for being ill-prepared for trial and there was a total breakdown of communication between Johnson and trial counsel.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.